greendotlogoa02.gif [greendotlogoa02.gif]


Exhibit 10.01
September 16, 2016
By Electronic Mail
Steven W. Streit
c/o Green Dot Corporation
3465 E. Foothill Blvd.
Pasadena, California 91107
Dear Steve:
This letter agreement (this “Employment Agreement”) sets forth the terms of your
continued employment with Green Dot Corporation (the “Company”) as the Company’s
President and Chief Executive Officer (“CEO”). Your service with the Company
will be subject to the terms and conditions of this Employment Agreement and
shall be effective as of the date set forth on the signature page hereto (the
“Effective Date”).
A.
Terms of Continued Employment

1.    Reporting; Place of Employment. You will report to, and serve at the
pleasure of, the Company’s Board of Directors (the “Board”). Your place of
employment will be the Company’s offices in Pasadena, California. Subject to
re-election by the stockholders of the Company, in all cases as provided under
the Company’s bylaws and certificate of incorporation, you will also serve on
the Board during your employment as CEO.
2.    Compensation. Your annual base salary (your “Base Salary”) will be equal
to your annual base salary in effect immediately prior to the Effective Date.
For the purposes of clarification, the parties acknowledge and agree that such
amount is $666,000.00 on an annualized basis, less applicable withholdings,
payable bi-weekly in accordance with the Company’s normal payroll practices.
Your Base Salary may be increased as determined by the Compensation Committee of
the Board.
3.    Bonus Plan Participation. In addition to your Base Salary, you will be
eligible to participate in the Company’s annual Executive Officer Incentive
Bonus Plan (the “Bonus Plan”), under which your annual target bonus will be
equal to your annual target bonus in effect immediately prior to the Effective
Date. For purposes of clarification, the parties acknowledge and agree that such
amount is 100% of your Base Salary for the applicable fiscal year (your “Target
Bonus”). The actual bonus amount awarded will be determined under, and subject
to all the terms, conditions and restrictions of, the applicable Bonus Plan, as
amended from time to time.
4.    Company Equity Awards. You will be eligible to receive future grants of
Company equity awards, in all cases as determined by, and subject to the
approval of, the Compensation Committee of the Board.
5.    Fringe Benefits. You will be entitled to participate in the employee
benefit plans maintained by the Company, which are subject to change, and
available to other senior executives of the Company on applicable terms and
conditions of those plans. This will include health, dental and vision coverage,
plus participation in other plans currently maintained by the Company or which
may become available to Company employees from time to time. You are also
eligible to accrue three (3) weeks of vacation per year, subject to the
Company’s vacation policy.


1    

--------------------------------------------------------------------------------





6.    Indemnification and Insurance. The Company shall indemnify you with
respect to activities in connection with your employment hereunder under the
indemnification and insurance provision of the Company’s bylaws and the
Indemnity Agreement by and between you and the Company dated December 11, 2015,
which continues in full force and effect. You will continue to be named as an
insured on the director and officer liability insurance policy currently
maintained, or as may be maintained from time to time, by the Company.
7.    Termination of Employment. Provided you deliver to the Company the
Transitional Advisory Agreement and Release of Claims set forth on Exhibit A
hereto (the “Release”) and satisfy all conditions to make the Release effective
within sixty (60) days following your Separation (such sixty (60) day period,
the “Release Period”), you shall be entitled to the following:
(a)    Existing Severance and Acceleration. The Executive Severance Agreement by
and between you and the Company effective as of April 28, 2010 (the “Severance
Agreement”) shall remain in full force and effect, except that you and the
Company hereby acknowledge and agree:
(i)    Section 4(a)(i), including any related references to severance provided
thereunder, is hereby deleted in its entirety and you shall not have any right,
title or interest in or to payment of any amount under such provision;
(ii)    Section 4(a) is hereby amended to provide that the acceleration under
Section 4(a)(ii) additionally shall apply in the event of your resignation of
employment with the Company for Good Reason (as defined in this Employment
Agreement); and
(iii)    As a matter of clarification, that the acceleration provision set forth
in Section 4(a)(ii) of the Severance Agreement was intended to apply, and shall
only apply, to Company equity awards subject to time-based vesting conditions
and shall not apply to any Company equity awards subject to vesting based on
achievement of individual or company performance goals or factors (“Performance
Based Awards”). For the avoidance of doubt, Section 4(a)(ii) shall not apply to
your awards of performance-based restricted stock units in 2015 and 2016 that
vest upon the Company’s total shareholder return ranking as compared to the S&P
SmallCap 600 over a three-year period.
(b)    Acceleration of Performance Based Awards. Subject to the provisions of
this Employment Agreement, in the event of your Separation following the
Effective Date due to a termination of your employment by the Company without
Cause or your resignation of employment with the Company for Good Reason, then
that portion of your Eligible Shares that constitute Earned Shares will
immediately vest and, if applicable, settle in accordance with the applicable
agreement evidencing your Performance Based Awards and the Company’s 2010 Equity
Incentive Plan on the first business day following expiration of the Release
Period. For purposes of this paragraph, “Eligible Shares” mean those shares
subject to your Performance Based Awards that are eligible to be earned through
completion of the applicable performance year (within the applicable performance
period) in which your Separation occurs (or if the Performance Based Award has a
multi-year performance period without individual performance years, then the
shares eligible to be earned under such Performance Based Award shall be
appropriately adjusted by a fraction equal to the number of full years within
the performance period that have been completed through the year in which your
Separation occurs (with partial years being rounded up) divided by the number of
years in the multi-year performance period) and “Earned Shares” are those
Eligible Shares determined to have been “earned” based on evaluation of the
achievement of applicable performance goals or factors (such as total
shareholder return) set forth in the applicable agreement evidencing your
Performance Based Awards through your Separation or, if the applicable
performance period ends prior to your Separation, through the end of such
performance period, as determined by the Company. For example, in the case of
the Performance-


2    

--------------------------------------------------------------------------------





Based Restricted Stock Unit Award granted to you on March 25, 2016 (the “2016
PRSU”), if your employment is terminated by the Company without Cause or you
terminate employment for Good Reason (i) in month 20 of the 36 month performance
period and (ii) the Company’s relative TSR (within the meaning of such term in
the 2016 PRSU) over the period, January 1, 2016 through the date of your
Separation, is at the 25th percentile of the S&P SmallCap 600 for the same
period, then (i) the “Target Long Term Incentive Grant” (as defined in the 2016
PRSU) would be adjusted to represent two-thirds of its original value, or 66,142
shares (i.e., 99,213 multiplied by 2/3), because under the provisions above two
of the three years of the three-year performance period thereunder would be
deemed to have been completed, and (ii) a TSR factor of 0.50 would apply under
the 2016 PRSU because under the provisions above the performance goal under the
2016 PSRU would be measured from January 1, 2016 through your Separation date;
in this example, vesting and settlement would be accelerated with respect to
33,071 shares under the 2016 PRSU and the balance of the shares subject to the
2016 PRSU would be forfeited.
Any vesting acceleration provided under this Section 7, including pursuant to
the Severance Agreement referenced herein, shall be effected on the first
business day following expiration of the Release Period provided you have
tendered the Release and the Release is effective with the Release Period.
Notwithstanding any provision of the applicable equity award agreement or the
Company’s 2010 Equity Incentive Plan to the contrary, upon your Separation
following the Effective Date due to termination of your employment by the
Company without Cause or your resignation of employment with the Company for
Good Reason you shall immediately forfeit, without consideration, and you shall
not have any right, title or interest in or to, any and all shares subject to
your Performance Based Awards that are not vested as a result of application of
this Section 7.
For the avoidance of doubt, termination of your employment for your death or
disability shall not constitute a Separation due to termination of your
employment by the Company without Cause or your resignation of employment with
the Company for Good Reason under this Employment Agreement.
8.    Advisory Service. You acknowledge and agree that immediately upon your
Separation due to termination of your employment by the Company without Cause or
your resignation of employment with the Company for Good Reason that (i) this
Employment Agreement will terminate and (ii) you and the Company will
immediately enter into the transitional advisory agreement and release of claims
(the “Transitional Advisory Agreement and Release of Claims”) set forth on
Annex A hereto.
9.    Definitions.
(a)    “Cause” means any of the following: (i) your conviction of or plea of
nolo contendere to a felony; (ii) an act by you which constitutes gross
misconduct in the performance of your employment obligations and duties; (iii)
your act of fraud against the Company or any of its affiliates; (iv) your theft
or misappropriation of property (including, without limitation, intellectual
property) of the Company or its affiliates; (v) material breach by you of any
confidentiality agreement with, or duties of confidentiality to, the Company or
any of its affiliates that involves your wrongful disclosure of material
confidential or proprietary information (including, without limitation, trade
secrets or other intellectual property) of the Company or any of its affiliates;
(vi) your continued material violation of your employment obligations and duties
to the Company (other than due to Employee’s death or Disability) after the
Company has delivered to you a written notice of such violation that describes
the basis for the Company’s belief that such violation has occurred and you have
not substantially cured such violation within thirty (30) calendar days after
such written notice is given by the Company.




3    

--------------------------------------------------------------------------------





(b)    “Code” means the United States Internal Revenue Code of 1986, as amended.
(c)    “Good Reason” shall mean the occurrence of any of the following events or
conditions, without your express written consent:
(i)    a material diminution by the Company in your duties, authority or
responsibilities in your capacity as President and Chief Executive Officer of
the Company; notwithstanding the foregoing, in the event the Company’s
securities are not Tradable, provided you have the duties, responsibilities and
authority commensurate with the position of a president and chief executive
officer of a private company, any comparative reduction with respect to your
duties, responsibilities and authority commensurate with the position of a
president and chief executive officer of a public company shall not constitute
grounds for a claim of Good Reason under this Employment Agreement;
(ii)    a material reduction by the Company in your annual base salary (which
for purposes hereof is deemed to constitute a reduction of greater than 10%,
unless such reduction applies as part of a salary reduction program and such
program includes similar reductions to all of your direct reports); or
(iii)    the relocation of your principal place of employment to a location more
than 50 miles from your principal place of employment immediately prior to your
termination.
With respect to each of subsection (i), (ii) and (iii) above, you must provide
notice to the Company of the condition giving rise to “Good Reason” within 30
days of the initial existence of such condition, and the Company will have 30
days following such notice to remedy such condition. You must resign your
employment no later than 30 days following the Company’s failure to cure the
Good Reason or written notice to you that it will decline to do so.
(d)    “Separate”, “Separated” or Separation” means that a “separation from
service” has occurred, as defined under Section 1.409A-1(h) of the Treasury
Regulations under Section 409A of the Code.
10.    At-Will Employment Relationship. Your employment with the Company is
“at-will.” This means you may resign at any time for any reason. Likewise, the
Company may terminate your employment relationship at any time, with or without
cause or notice. Any change to the at-will employment relationship must be by a
specific, written agreement signed by you and the Company’s Compensation
Committee. In the event your employment with the Company terminates for any
reason, or for no reason, you and the Company agree to discuss in good faith the
manner of your resignation from the Board to determine the most appropriate
action for you to take under the then-existing facts and circumstances.
B.
General Terms

1.    Section 280G; Parachute Payments. In the event that the severance and
other benefits provided for in this Employment Agreement or otherwise payable or
provided to you constitute “parachute payments” within the meaning of Section
280G of the Code, then:
(a)    Determination. For purposes of the immediately following paragraph
related to Section 280G of the Code, unless the Company and you otherwise agree
in writing, the determination of your excise tax liability and the amount
required to be paid shall be made in writing by an accountant chosen by the
Company, which shall be from one of the six largest national accounting firms
(an “Accountant”). For purposes of its calculations, the Accountant may make
reasonable assumptions and approximations


4    

--------------------------------------------------------------------------------





concerning applicable taxes and may rely on interpretations of the Code for
which there is a “substantial authority” tax reporting position. The Company and
you shall furnish to the Accountant such information and documents as the
Accountant may reasonably request in order to make its determinations. The
Company shall bear all costs the Accountant may reasonably incur in connection
with any calculations contemplated hereunder. The Accountants shall provide
their calculations, together with detailed supporting documentation, to the
Company and you within thirty (30) calendar days after the date on which the
Accountants have been engaged to make such determinations or such other time as
requested by the Company or you. Any good faith determinations of the
Accountants made hereunder shall be final, binding and conclusive upon the
Company and you.
(b)    Company’s Securities Tradable; Best Results Reduction. In the event the
Company’s securities are Tradable, if any parachute payments will be subject to
the excise taxes under Section 4999 of the Code, then the parachute payments
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity award compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity award compensation not subject to
Section 409A of the Code (the “Best Results Reduction”). In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant. “Tradable” means “readily tradable on an established securities market or
otherwise,” as described in Section 1.280G-1, Q/A-6 of the Treasury Regulations
under Section 280G of the Code.
2.    Section 409A. To the extent (a) any payments to which you become entitled
under this Employment Agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent (20%) tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
will be paid to you or your beneficiary in one lump sum (without interest).
To the extent that any provision of this Employment Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Employment Agreement (or referenced in this Employment
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.


5    

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Employment Agreement may be subject
to Section 409A, the Company will work in good faith with you to adopt such
amendments to this Employment Agreement, or to adopt such policies and
procedures or take such other actions that the Company determines are necessary
or appropriate, to avoid the imposition of taxes under Section 409A.
3.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s standard confidentiality agreement (a form
of which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to
time.
4.    Business Expense Reimbursement. You will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all business expenses reasonably
and necessarily incurred by you in connection with your employment with the
Company.
5.    Conflicts of Interest. During the term of your employment with the
Company, you will be expected to devote your full working time and attention to
the business of the Company, and you will not render services to any other
business without the prior approval of the Board. You must not engage in any
work, paid or unpaid, that creates an actual conflict of interest with the
Company. Such work shall include, but is not limited to, directly or indirectly
competing with the Company in any way, or acting as an officer, director,
employee, consultant, stockholder, volunteer, lender, or agent of any business
enterprise of the same nature as, or which is in direct competition with, the
business in which the Company is now engaged or in which the Company becomes
engaged during the term of your employment with the Company, as may be
determined by the Company in its sole discretion. If the Company believes such a
conflict exists during the term of this Employment Agreement, the Company may
ask you to choose to discontinue the other work or resign employment with the
Company.
6.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agree that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company.
7.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.
8.    Severability. If any term, covenant, condition or provision of this
Employment Agreement or the application thereof to any person or circumstance
shall, at any time, or to any extent, be determined invalid or unenforceable,
the remaining provisions of this Employment Agreement shall not be affected
thereby and shall be deemed valid and fully enforceable to the extent permitted
by law.
9.    Successors; Assignment. The rights and obligations of the Company under
this Employment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
10.    Notices. Notices and all other communications contemplated by this
Employment Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. Notices or other
communication directed to you shall be addressed to your home address most
recently communicated


6    

--------------------------------------------------------------------------------





to the Company in writing. Notices or other communication directed to the
Company shall be addressed to the Company’s corporate headquarters and directed
to the attention of the Board.
11.    Entire Agreement. This Employment Agreement, your Severance Agreement,
agreements governing your Company equity awards and the Employee Inventions and
Confidentiality Agreement set forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This Employment Agreement may not be modified or amended except by a
written agreement signed by you and the Company’s Compensation Committee.
12.    Choice of Law. This Employment Agreement is made and entered into in the
State of California, and shall in all respects be interpreted, enforced and
governed by and under the laws of the State of California (but not including any
choice of law rule thereof that would cause the laws of another jurisdiction to
apply).
13.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Employment Agreement does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict your ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Employment Agreement or your service with the
Company, each of you and the Company will bear its own costs, including, without
limitation, attorneys’ fees.
14.    Counterparts. This Employment Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.


7    

--------------------------------------------------------------------------------





[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]




8    

--------------------------------------------------------------------------------






To indicate your acceptance of this Employment Agreement, please sign and date
this Employment Agreement in the space provided below and return it within three
(3) business days either via fax

(626-219-8722), mail, or scanned email.
Sincerely,
/s/ William I. Jacobs
William I. Jacobs
Chairman of the Board of Directors
ACCEPTANCE:
I have read the foregoing Employment Agreement and agree with the terms and
conditions as set forth herein.
EFFECTIVE DATE:
 
September 16, 2016
 
 
 
SIGNATURE:
 
/s/ Steven W. Streit
 
 
Steven W. Streit



[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]




9    

--------------------------------------------------------------------------------






Exhibit A
TRANSITIONAL ADVISORY AGREEMENT AND RELEASE OF CLAIMS






        

--------------------------------------------------------------------------------


greendotlogoa03.gif [greendotlogoa03.gif]


TRANSITIONAL ADVISORY AGREEMENT AND RELEASE OF CLAIMS
This Transitional Advisory Agreement and Release of Claims (this “Agreement”) is
entered into as of [________], by and between Steven W. Streit (“you”) and Green
Dot Corporation (the “Company”), collectively referred to herein as the
“Parties”. Capitalized terms used herein, but not defined herein, shall have the
meanings ascribed to them in the Employment Agreement by and between you and the
Company dated September 16, 2016 (the “Employment Agreement”).
RECITALS
WHEREAS, you have been employed by the Company as its President and Chief
Executive Officer pursuant to the Employment Agreement, and you and the Company
now wish to effect a Separation of your employment relationship;
WHEREAS, pursuant to the Employment Agreement, you and the Company agreed that
upon your Separation due to termination of your employment by the Company
without Cause or your resignation of employment with the Company for Good Reason
(as such terms are defined in the Employment Agreement), as applicable, the
Employment Agreement would terminate and you would continue service with the
Company as an independent contractor for a period of time following your
Separation;
WHEREAS, you and the Company wish to set forth in writing the terms of your
service with the Company as an independent contractor, and the Company wishes to
receive from you a general release of all claims against the Company;
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment with, or
separation from, the Company, and you and the Company desire to embody in this
Agreement the terms, conditions and benefits to be provided in connection with
your termination of employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
AGREEMENT
A.
Separation

11.    Separation Date. Your Separation is effective as of the close of business
on [_________] (your “Separation Date”). The Company shall pay to you all
amounts and benefits that have accrued or were earned but remain unpaid through
your Separation Date in respect of salary, bonus and unreimbursed expenses,
including accrued and unused vacation, on the Separation Date, regardless of
whether you sign this Agreement.
12.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Agreement, and provided you deliver to the Company this
signed Agreement and satisfy all conditions to make the Release effective within
sixty (60) days following your Separation (such sixty (60) day period, the
“Release Period”), the Company shall provide you with the acceleration set forth
under Section 7 of the Employment Agreement as compensation for the Release set
forth herein.




1    

--------------------------------------------------------------------------------





B.
Terms of Advisory Service

Subject to your execution of this Agreement and the effectiveness of the Release
set forth herein within the Release Period, your service with the Company during
the Advisory Period shall be subject to the terms set forth below.
15.    Advisory Period. You will serve as an independent contractor of the
Company for the two (2) year period commencing immediately upon your Separation
due to termination of your employment by the Company without Cause or your
resignation of employment with the Company for Good Reason (such two (2) year
period, the “Advisory Period”).
16.    Services. During the Advisory Period you shall provide consulting and
advisory services, at a rate no greater than 10 hours per month to the Board or
the named executive officers of the Company as reasonably requested and in such
manner (including by telephone) and at such time and place as you and the
Company may mutually agree (the “Services”). You shall provide the Services as
an independent contractor of the Company and nothing in this Agreement will be
construed as creating a joint venture relationship or an
employer/employee/agency relationship between you and the Company.
17.    Advisory Period Compensation.
(a)    Fee. During the Advisory Period you shall receive a monthly payment equal
to the quotient of (i) one (1) times the greater of (I) the sum of your Base
Salary and Target Bonus as in effect as of immediately prior to execution of the
Employment Agreement and (II) the sum of your Base Salary and Target Bonus as in
effect immediately prior to your Separation divided by (ii) twelve (12).
(b)    COBRA Benefit. Subject to your timely and proper election of coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), your then-effective group health benefits for you and your
COBRA-eligible dependents shall be continued at Company’s cost for all premiums
under COBRA (the monthly cost of such premiums, the “COBRA Premium”) for
18-months (the “Non-Cash COBRA”), provided that, if the Company determines that
it cannot provide the Non-Cash COBRA without potentially violating applicable
law or incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide you, in lieu thereof, taxable, continued installment payments equal to
the COBRA Premium for 18-months (measured from the date of Separation), which
payments will be made regardless of whether you elect COBRA continuation
coverage (the “Cash COBRA”). Notwithstanding the foregoing, the number of months
of Cash COBRA to be paid, in any case, shall be reduced by the number of months
of Non-Cash COBRA previously paid by the Company.
Notwithstanding any provision to the contrary, payment of the amounts set forth
in Sections 3(a) and 3(b) above shall (i) be subject to any applicable six (6)
month delay that may be required under Section 409A and (ii) to the extent the
Release Period (or the seventy (70) day period following your Separation, in the
event such Separation is due to your resignation for Good Reason) spans two
calendar years, always commence in the second calendar year, in which case the
first payment shall include any amounts which would have otherwise been payable
in the first calendar year.
Upon termination of your consulting services by the Company under this Agreement
prior to the end of the Advisory Period for any reason, any then-unearned
portion of the amounts provided under Sections 3(a) and 3(b) shall be paid to
you in accordance with the schedule set forth herein.


2    

--------------------------------------------------------------------------------





You acknowledge and agree that your strict compliance with the terms of this
Agreement, including Section 5 below, is a condition to your receipt of any
consideration pursuant to the terms of this Agreement. You further acknowledge
and agree that in the event of any breach of your obligations under this
Agreement, the Company shall, in its sole and absolute discretion, be entitled
to refrain from making any payment of amounts provided under Sections 3(a) and
3(b) which may be due but have not yet been paid, until such time as you have
fully cured any such breach(es) to the satisfaction of the Company.
18.    Indemnification and Insurance. The Company shall indemnify you with
respect to activities in connection with your service hereunder under the
indemnification and insurance provision of the Indemnity Agreement by and
between you and the Company dated December 11, 2015, which continues in full
force and effect. In addition, the Company will make commercially reasonable
efforts to extend coverage under the director and officer liability insurance
policy currently maintained, or as may be maintained from time to time, by the
Company for your service to the Company (not in your capacity as a director or
officer).
19.    Advisory Period Covenants.
(a)    Non-Competition. During the Advisory Period, without the written consent
of the Company, you will not become employed by (as an officer, director,
employee, consultant or otherwise), involved or engaged in, or otherwise
commercially interested in or affiliated with (other than as a less than 5%
equity owner of any corporation traded on any national, international or
regional stock exchange or over-the-counter market) any person or entity that
competes with the Company or an affiliate thereof (together, the “Company
Group”) in the business of providing pre-paid debit cards, cash reload
processing services, tax refund processing services or checking account
products.
(b)    Non-Solicitation of Clients and Customers. During the Advisory Period,
without the written consent of the Company, you will not solicit or attempt to
solicit, for competitive purposes, the business of any of the clients or
customers of any member of the Company Group, or otherwise induce such customers
or clients or prospective customers or clients to reduce, terminate, restrict,
or alter their business relationship with any member of the Company Group in any
fashion.
(c)    Non-Solicitation of Employees. During the Advisory Period and for a
period of one (1) year thereafter, without the written consent of the Company,
you will not induce or attempt to induce any employee of any member of the
Company Group to leave the employment of the Company Group. Notwithstanding the
foregoing, for purposes of this Agreement, the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward employees of the Company or its
successor assigns shall not be deemed to be a breach of this Section 5.
C.
Release

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with your Separation due
to termination of your employment by the Company without Cause or your
resignation of employment with the Company for Good Reason (as such terms are
defined in the Employment Agreement), as applicable, by your signature below you
agree to the following general release (the “Release”).
1.On behalf of yourself, your heirs, executors, administrators, successors, and
assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this


3    

--------------------------------------------------------------------------------





Section C, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of your execution of this Release. The claims
subject to this Release include, but are not limited to, those relating to your
employment with the Company and/or any predecessor to the Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. You further waive any
rights under Section 1542 of the Civil Code of the State of California or any
similar state statute. Section 1542 states: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which, if known to him or her, must
have materially affected his or her settlement with the debtor.” This Release
does not extend to, and has no effect upon, any benefits that have accrued, and
to which you have become vested or otherwise entitled to, under any employee
benefit plan, program or policy sponsored or maintained by the Company, or to
your right to indemnification by the Company, and continued coverage by the
Company’s director’s and officer’s liability insurance policy, to any claim that
arises after the date of this Agreement or to nay right you may have to obtain
contribution as permitted by law in the event of entry of judgment against you
as a result of any act or failure to act for which the Company, or any of its
subsidiaries or affiliates, and you are held jointly liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and any director or officer indemnification agreement
between you and the Company, if any, and you will continue to be covered by the
Company’s director’s and officer’s liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of California.
3.    You understand and agree that the Company will not provide you with the
payments and benefits under this Agreement (including those referenced herein
and made under the Employment Agreement or the Severance Agreement, as
applicable) unless you execute the Release. You also understand that you have
received or will receive, regardless of the execution of the Release, all wages
owed to you together with any accrued but unused vacation pay, less applicable
withholdings and deductions, earned through your termination date.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,


4    

--------------------------------------------------------------------------------





business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law.
7.    You understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.
9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release shall expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release shall
not become effective or enforceable until the eighth (8th) calendar day after
the date you sign the Release provided that you have timely delivered it to
Company (the “Effective Date”) and that in the seven (7) day period following
the date you deliver a signed copy of the Release to Company you understand that
you may revoke your acceptance of the Release. You understand that the payments
and benefits under this Agreement (including those referenced herein and made
under the Employment Agreement or the Severance Agreement, as applicable) will
become available to you at such time after the Effective Date.
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock


5    

--------------------------------------------------------------------------------





purchase agreements between the Company and you. Once effective and enforceable,
this agreement can only be changed by another written agreement signed by you
and an authorized representative of the Company.
D.
General Terms

1.    Section 280G; Parachute Payments. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable or provided
to you constitute “parachute payments” within the meaning of Section 280G of the
Code, then:
(a)    Determination. For purposes of the immediately following paragraph
related to Section 280G of the Code, unless the Company and you otherwise agree
in writing, the determination of your excise tax liability and the amount
required to be paid shall be made in writing by an accountant chosen by the
Company, which shall be from one of the six largest national accounting firms
(an “Accountant”). For purposes of its calculations, the Accountant may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on interpretations of the Code for which there is a “substantial authority”
tax reporting position. The Company and you shall furnish to the Accountant such
information and documents as the Accountant may reasonably request in order to
make its determinations. The Company shall bear all costs the Accountant may
reasonably incur in connection with any calculations contemplated hereunder. The
Accountants shall provide their calculations, together with detailed supporting
documentation, to the Company and you within thirty (30) calendar days after the
date on which the Accountants have been engaged to make such determinations or
such other time as requested by the Company or you. Any good faith
determinations of the Accountants made hereunder shall be final, binding and
conclusive upon the Company and you.
(b)    Company’s Securities Tradable; Best Results Reduction. In the event the
Company’s securities are Tradable, if any parachute payments will be subject to
the excise taxes under Section 4999 of the Code, then the parachute payments
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity award compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity award compensation not subject to
Section 409A of the Code (the “Best Results Reduction”). In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant. “Tradable” means “readily tradable on an established securities market or
otherwise,” as described in Section 1.280G-1, Q/A-6 of the Treasury Regulations
under Section 280G of the Code.
2.    Section 409A. To the extent (a) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (b) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent (20%) tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise


6    

--------------------------------------------------------------------------------





been made during that period (whether in a single sum or in installments) in the
absence of this paragraph will be paid to you or your beneficiary in one lump
sum (without interest).
To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.
Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A, the Company will work in good faith with you to adopt such amendments to
this Agreement, or to adopt such policies and procedures or take such other
actions that the Company determines are necessary or appropriate, to avoid the
imposition of taxes under Section 409A.
3.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s standard confidentiality agreement (a form
of which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its service providers, as such policies and programs may be amended from time
to time.
4.    Business Expense Reimbursement. You will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all business expenses reasonably
and necessarily incurred by you in connection with your provision of the
Services to the Company.
5.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agreement that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company as a
condition of your service.
6.    Withholding. Sums payable to you hereunder shall be paid without deduction
and withholding, and you shall be solely responsible for remittance of any and
all taxes due as a self-employed person.
7.    Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby and shall be deemed
valid and fully enforceable to the extent permitted by law.
8.    Successors; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.




7    

--------------------------------------------------------------------------------





9.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Notices or other communication directed
to you shall be addressed to your home address most recently communicated to the
Company in writing. Notices or other communication directed to the Company shall
be addressed to the Company’s corporate headquarters and directed to the
attention of the Board.
10.    Entire Agreement. This Agreement, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your service with the Company
and supersedes any prior representations or agreements, whether written or oral,
including, but not limited to, the Employment Agreement. This Agreement may not
be modified or amended except by a written agreement signed by you and an
authorized officer of the Company.
11.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your service with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.
12.    Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).


8    

--------------------------------------------------------------------------------





13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.
Dated: ______________
Green Dot Corporation
By: ______________________________
Chairman of the Board of Directors
Dated: ______________
Steven W. Streit, an individual
__________________________________
Steven W. Streit





9    